DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are examined on merits herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9, 10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over some claims of U.S. Patent No. US 10/937,950. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 2, 9, 10, and 16 are read on following claims, or a combination of Claims of US 10/937,950 as shown in Table below.
Claims of the current application
Claims of US 10/937,950
1
15+17
2
18
9
15+19
10
20
16
1+6



Specification
The disclosure is objected to because of the following informalities:
Paragraph 0029 recites “MU” instead of “MTJ”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shum et al. (US 2016/0268336). 
In re Claim 1, Shum teaches a semiconductor structure, comprising (Fig. 7d, see also Figs. 7a-7c): 
a first electrode via 135b (paragraph 0045); 
a first electrode 162 (paragraph 0051) on the first electrode via 135b; 
a magnetic tunneling junction (MTJ) 164a/164b/164c (paragraph 0052) over the first electrode 162; 
a second electrode 166/169 (paragraph 0051) over the MTJ 164a/164b/164c;
a first dielectric layer 140 (paragraph 0047) on the first electrode via 135b, wherein the first dielectric layer 140 is a planar layer; and 
a second dielectric layer 182 (paragraph 0055) on the first dielectric layer 140, wherein 
a sidewall of the MTJ 164a/164b/164c is in contact with the second dielectric layer 182, and 
a bottom surface of the second dielectric layer 182 is higher than a bottom surface of the first electrode 162. 
In re Claim 2, Shum teaches the semiconductor structure of Claim 1 as cited above and wherein (Fig. 7d) a bottom surface of the first dielectric layer 140 is coplanar with the bottom surface of the first electrode 162. 
In re Claim 4, Shum teaches the semiconductor structure of Claim 1 as cited above and wherein (Fig. 7d) a thickness of the first dielectric layer 140 is less than a thickness of the first electrode 162.
In re Claim 7, Shum teaches the semiconductor structure of Claim 1, wherein (Fig. 7d) the first dielectric layer 140 is in contact with a top surface of the first electrode via 135b. 
In re Claim 8, Shum teaches the semiconductor structure of Claim 1 as cited above and further comprising (Fig. 7d) a third dielectric layer 692 (paragraph 0080) over the second dielectric layer 182, and a top surface of the third dielectric layer 692 is coplanar with a top surface of the second electrode 166/169.
In re Claim 9, Shum teaches a semiconductor structure, comprising (Fig. 7d): 
a first electrode via 135b (paragraph 0045); 
a first electrode 162 (paragraph 0051) on the first electrode via 135b; 
a magnetic tunneling junction (MTJ) 164 (paragraph 0052) over the first electrode 162; 
a second electrode 166/169 (paragraph 0051) over the MTJ 164; 
a first dielectric layer 140/150 (paragraphs 0047-0048) on the first electrode via 135b, wherein the first dielectric layer 140/150 is a planar layer; 
a second dielectric layer 182 (paragraph 0055) on the first dielectric layer 140/150, wherein 
a sidewall of the MTJ 164 is in contact with the second dielectric layer 182, and 
a third dielectric layer 692 (paragraph 0080) over the second dielectric layer 182, wherein 
a top surface of the third dielectric layer 692 is coplanar with a top surface of the second electrode 166/169.
In re Claim 14, Shum teaches the semiconductor structure of Claim 9, wherein (Fig. 7d) a width of the first electrode via 135b is greater than a width of the first electrode 162.

Claims 1, 3, 9-10, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US 2017/0194557). 
In re Claim 1, Chuang teaches a semiconductor structure, comprising (Fig. 22): 
a first electrode via 121’ (paragraph 0024); 
a first electrode 161/131/132 (paragraph 0030) on the first electrode via 121’; 
a magnetic tunneling junction (MTJ) 135 (paragraph 0025) over the first electrode 161/131/132; 
a second electrode 133 (paragraph 0025) over the MTJ 135;
a first dielectric layer – comprising sublayers 141/142 (paragraph 0025) on the first electrode via 121’, wherein the first dielectric layer 141/142 is a planar layer; and 
a second dielectric layer – comprising nitrides 143/127 (paragraphs 0026-0027) on the first dielectric layer 141/142, wherein 
a sidewall of the MTJ 135 is in contact with the second dielectric layer 143/127, and 
a bottom surface of the second dielectric layer 143/127 is higher than a bottom surface of the first electrode 161/131/132. 
In re Claim 3, Chuang teaches the semiconductor structure of Claim 1 as cited above, wherein (Fig. 22) the first dielectric layer 141/142 and the second dielectric layer 143/127 comprise different materials: the first dielectric layer 141/142 comprises SiC and TEOS/SRO (paragraph 0034) and the second dielectric layer 143/127 comprises nitrides (paragraphs 0026-0027)
In re Claim 9, Chuang teaches a semiconductor structure, comprising (Fig. 22): 
a first electrode via 121’ (paragraph 0024); 
a first electrode 161/131/132 (paragraph 0030) on the first electrode via 121’; 
a magnetic tunneling junction (MTJ) 135 (paragraph 0025) over the first electrode161/131/132; 
a second electrode 133 (paragraph 0025) over the MTJ 135; 
a first dielectric layer 141/142 (paragraph 0034) on the first electrode via121’, wherein the first dielectric layer 141/142 is a planar layer; 
a second dielectric layer – comprising nitrides 143/127 (paragraphs 0026-0027) on the first dielectric layer 141/142, wherein 
a sidewall of the MTJ 135 is in contact with the second dielectric layer143/127, and 
a third dielectric layer 129 (paragraph 0027) over the second dielectric layer 143/127, wherein 
a top surface of the third dielectric layer 129 is coplanar with a top surface of the second electrode 133.
In re Claim 10, Chuang teaches the semiconductor stricture of Claim 9, further comprising (Fig. 22, see also Figs. 4-6) a barrier layer 128 (paragraph 0033) laterally surrounding the first electrode via 121’, wherein the barrier layer 128 is covered by the first dielectric layer 141/142, the second dielectric layer 143/127, and the third dielectric layer 129.
In re Claim 15, Chuang teaches the semiconductor structure of Claim 9, wherein (Fig. 22) a top surface of the first dielectric layer 141/142 is lower than a bottom surface of the MTJ 135.
In re Claim 16, Chuang teaches a semiconductor structure, comprising (Fig. 22): 
a first electrode via 121’ (paragraph 0024); 
a first electrode 161/131/132 (paragraph 0030) on the first electrode via 121’; 
a magnetic tunneling junction (MTJ) 135 (paragraph 0025) over the first electrode 161/131/132; 
a second electrode 133 (paragraph 0025) over the MTJ 135; 
a first dielectric layer 141/142 (paragraph 0034) on a top surface of the first electrode via 121’; and 
a second dielectric layer – comprising nitrides 143/127 (paragraphs 0026-0027) over the first dielectric layer 141/142, wherein 
a sidewall of the MTJ 135 is in contact with the second dielectric layer 143/127; wherein 
the first electrode 161/131/132 is laterally surrounded by the first dielectric layer 141/142 and the second dielectric layer – e.g., - by its part 127.
In re Claim 17, Chuang teaches the semiconductor structure of Claim 16, wherein (Fig. 22) a sidewall of the second electrode 133 is in contact with the second dielectric layer 143/127. 
In re Claim 18, Chuang teaches the semiconductor structure of Claim 16, further comprising (Fig. 22) a third dielectric layer 129 (paragraph 0027) over the second dielectric layer 143/127, wherein a top surface of the second electrode 133 is free from covered by the third dielectric layer 129. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Sung et al. (US 2017/0222128). 
In re Claim 5, Shum teaches the semiconductor structure of Claim 1 as cited above, but does not teach that a thickness of the first dielectric layer is in a range of from about 1 nm to about 8 nm – no thickness is taught. Shum teaches, however, that the first dielectric layer 140 (Fig. 7d) is significantly thinner than the first electrode 162. 
Sung teaches that a thickness of a first (e.g., a bottom) electrode 131 (Fig. 1, paragraph 0036) is in a range of 10 nm to 40 nm.
Shum and Sung teach analogous art directed to a device comprising an MTJ and having the MTJ between top and bottom electrodes, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Shum device in view of the Sung device, since they are from the same field of endeavor, and Sung created a successfully operating device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Shum device by creating its first electrode with a thickness taught by Sung and creating the first dielectric layer with a significantly less thickness (e.g., possibly, less than 4-5 nm, based on Fig. 7d of Shum and the dimension of Sung), to enable thicknesses of the first electrode and the first dielectric layer. Note that one of ordinary skill in the art must balance many known factors when designing and optimizing a device.  As such, varying the thickness of the first electrode and first dielectric layer would not be cause for undue experimentation.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05.  Therefore, it would have been obvious for one of ordinary skill in the art before filing the application to create the first dielectric layer with a thickness being within a range of thicknesses taught by Claim 5. In accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Ohsawa et al. (US 2016/0276574). 
In re Claim 6, Shum teaches the semiconductor structure of Claim 1 as cited above, including the second dielectric layer that is in contact with the sidewall of the MTJ.
Shum does not teach that a thickness of the second dielectric layer is in a range of from about 1 nm to about 50 nm – Shum does not teach any thickness of the second dielectric layer.
Ohsawa teaches that a thickness of dielectric layer 27 (Fig. 3, paragraph 0078) contacting a sidewall of an MTJ 20 (paragraph 0061) is in a range from 0.5 nm to 10 nm.
Shum and Ohsawa teach analogous art directed to a memory comprising an MTJ which side surface is in contact with a dielectric layer, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Shum device in view of the Ohsawa device, since they are from the same field of endeavor, and Ohsawa created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Shum device by creating the second dielectric layer with a thickness in the range of 0.5 nm to 10 nm, which overlaps with the claimed thickness, to enable creating such parameter of the second dielectric layer as its thickness. Note that in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang.
In re Claim 11, Chuang teaches the semiconductor structure of Claim 10 as cited above, including the barrier layer 128 (Figs. 7a-7d) laterally surrounding the first electrode via 121’.
Chuang does not teach that the barrier layer comprises a SiC layer and a tetraethyl orthosilicate (TEOS) layer over the SiC layer – no material for layer 128 is taught. However, Chuang teaches a barrier layer 140 (paragraph 0034) laterally surrounding the first electrode made of a metal (while the first electrode via is also made from a metal) and comprising a stack of a SiC layer 141 and a TEOS 142 over the SiC.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chuang device of Claim 10 and creating the barrier layer 128 from a stack of SiC and TEOS (as layer 140), to enable creation of layer 128 and/or when it is desirable to limit a variety of dielectric materials used for creating the device. In addition, “It has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416.”
In re Claim 12, Chuang teaches the semiconductor structure of Claim 10 as cited above and comprising a barrier layer laterally surrounding the first electrode via.
Chuang does not teach a diffusion barrier layer between the barrier layer and the first electrode via.
However, Chuang teaches (Fig, 22, paragraphs 0030, 0034) a diffusion barrier 161 between a bottom electrode 137 and a barrier layer 140.
Since the first electrode via of Chaung can be made from copper (paragraph 0024) that easily diffuses (paragraph 0030), it would have been obvious for one of ordinary skill in the art before filing the application to modify the Chuang device of Claim 10, based on the explanation for using a diffusion barrier for electrode 131, by creating a diffusion barrier layer between the barrier layer and the first electrode via.
In re Claim 13, Chuang teaches the semiconductor structure of Claim 12 as cited above, including the diffusion barrier layer surrounding the first electrode via, the diffusion barrier layer created to prevent diffusion of copper from the first electrode via into surrounding regions.
Since the first electrode via extends to a top of the barrier layer in the Chaung structure, it would have been obvious for one of ordinary skill in the art before filing the application to level the diffusion barrier layer to the top of the barrier layer to avoid diffusion at the top of the first electrode via.
In re Claim 19, Chuang teaches the semiconductor structure of Claim 16 as cited above. 
Chuang does not teach that the first electrode via 121’ (Fig. 22) is surrounded by a diffusion barrier layer.
However, Chuang teaches (Fig, 22, paragraphs 0030, 0034) a diffusion barrier 161 between a bottom electrode 137 and layer 141/142 surrounding electrode 131.
Since the first electrode via of Chaung can be made from copper (paragraph 0024) that easily diffuses (paragraph 0030), it would have been obvious for one of ordinary skill in the art before filing the application to modify the Chuang device of Claim 16 by creating the diffusion barrier layer between the first electrode via and a layer laterally surrounding the first electrode via.
In re Claim 20, Chuang teaches the semiconductor structure of Claim 19 as cited above, including the diffusion barrier layer surrounding the first electrode via for preventing diffusion of the first electrode via copper.
Since in the Chuang device (of Fig. 22), a top of the first electrode via 121’ is in contact with a bottom surface of the first dielectric layer 141/142, it would have been obvious for one of ordinary skill in the art before filing the application to create the diffusion barrier layer to the top of the first electrode via (to restrict the copper diffusion along entire height of the first electrode via), which obviously creates the diffusion barrier layer in contact with a bottom surface of the first dielectric layer. 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/15/22